Citation Nr: 0608548	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1965 to March 
1969.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

In January 2006, the veteran testified in support of his 
claim at a hearing held before the Board in Washington, D.C. 

Below, the Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran seeks service connection for type II diabetes 
mellitus on the basis that he developed this disease 
secondary to his exposure to Agent Orange while serving at a 
naval air station in Atsugi, Japan, in the 1960s.  Allegedly, 
his duties there required him to get rid of the weeds 
surrounding the barracks and hangars.  To do so, he sprayed 
some sort of chemical, now believed to be Agent Orange, on 
the weeds, which caused the weeds to turn brown and die.  
Allegedly, he returned a week later to the sprayed area and 
removed the dead weeds.  Additional action is necessary 
before deciding the veteran's claim.
  
During a hearing held before the Board in January 2006, the 
veteran testified that he was receiving treatment at a VA 
facility in Wilmington, Delaware, for his diabetes.  However, 
records of this treatment are not part of the claims file.  
Such records are within VA's constructive possession, and as 
such, must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2005).  They should therefore be 
obtained and associated with the claims file on remand.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).
  
In this case, the veteran's service medical records reflect 
that, during service, the veteran did not serve in the 
Republic of Vietnam.  He is therefore not presumed to have 
been exposed to herbicide agents during his service.  He 
argues, however, that he was exposed to such agents elsewhere 
during service, specifically, in Atsugi, Japan.  

He has submitted lay statements from P.M. indicating that 
individuals like the veteran who were transferred to Atsugi, 
Japan, and waiting to be assigned a department were attached 
to the Master at Arms.  Such attachment meant doing manual 
labor, including weed control duties.  Such duties involved 
spraying an unknown, reddish-brown substance on the weeds 
around the hangars and barracks.  This substance was 
delivered there on aircraft in 55 gallon drums marked with 
orange bands.  The veteran has also submitted copies of 
articles indicating that the area around Atsugi, Japan, is 
now dangerously toxic due to dioxin pollution.  

In order to prevail in this claim, the evidence must confirm 
the veteran's allegation of Agent Orange (or other herbicide 
agent) exposure.  Such evidence may include literature or 
letters from the veteran's service department or an 
appropriate official and must establish that the substance 
the veteran allegedly sprayed on the weeds in Atsugi, Japan, 
was an herbicide agent. 



This appeal is REMANDED for the following action:

1.  AMC should obtain and associate with 
the claims file all records of treatment 
of the veteran's type II diabetes 
mellitus at the VA Medical Center in 
Wilmington, Delaware.  

2.  AMC should utilize the services of 
The U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or the 
National Archives and Records 
Administration (NARA) to determine the 
nature of any exposure the veteran may 
have had to herbicides or dioxin at NAS 
Atsugi, Japan during his tour from 31 
January 1967 to September 1967.  The 
veteran has reported duties including 
hand spraying for weed control and 
exposure to dioxin from a civilian 
incinerator.  The JSRRC and/or NARA 
should be asked to confirm whether there 
is any record at the base of the 
incinerator operations nearby during the 
veteran's tour of duty.  Records 
submitted by the veteran indicate that 
the incineration complex is located 
approximately 100 yards outside the naval 
facility; however, it is not clear 
whether this facility was present in 
1967.  The nature of the herbicide agent 
used for hand spraying at the base should 
also be obtained or it should be noted 
whether such information is available.   

3.  AMC should then readjudicate the 
claim on appeal based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran and his 
representative unless they receive further notice.  The 
veteran does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


